Exhibit 10.3

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 6,
2014, by and among SENIOR HOUSING PROPERTIES TRUST, a real estate investment
trust organized under the laws of the State of Maryland (the “Borrower”), each
of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of June 24,
2011 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)                                 The Credit Agreement is hereby amended by
restating each of the following definitions in Section 1.1. thereof in its
entirety as follows:

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.6.), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Business Management Agreement” means that certain Amended and Restated Business
Management Agreement dated as of December 23, 2013, by and between the Borrower
and RMR.

 

“Capitalization Rate” means (a) 8.0% for Senior Housing Assets, (b) 6.50% for
the Vertex Property, if acquired, and (c) 7.50% for all other Properties.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (subject to such consents, if any, as may
be required under Section 12.6.(b)(iii)).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or

 

--------------------------------------------------------------------------------


 

any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to an Applicable Law in effect on the
date on which (i) such Lender acquires such interest in such Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 4.6.) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.10., amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10.(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Eastern time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Property” means any parcel of real property and related personal property,
either owned in fee simple or leased pursuant to a ground lease by the Borrower,
any Subsidiary or any Unconsolidated Affiliate. With respect to a mortgage note
or other promissory note secured by real property, the term Property means each
parcel of real property, and related personal property, securing such mortgage
note or other promissory note.

 

2

--------------------------------------------------------------------------------


 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, implemented or
issued.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or distribution
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any Equity Interest of the Borrower or any of its Subsidiaries
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, and (c) net obligations of the Borrower and its
Subsidiaries under any Derivatives Contracts not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof.

 

“Unencumbered Asset” means each Property that satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Wholly Owned Subsidiary or (ii) leased solely by the Borrower or a
Wholly Owned Subsidiary pursuant to a Ground Lease; (b) such Property is not an
Asset Under Development and is in service; (c) neither such Property, nor any
interest of the Borrower or such Subsidiary therein, is subject to any Lien
(other than Permitted Liens

 

3

--------------------------------------------------------------------------------


 

of the types described in clauses (a) through (c) and (e) through (j) of the
definition thereof) or to any Negative Pledge other than Negative Pledges
permitted under Sections 9.2.(b)(ii) and (iii); (d) regardless of whether such
Property is owned by the Borrower or a Subsidiary, the Borrower has the right
directly, or indirectly through a Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable, and (ii) to sell, transfer or otherwise dispose of such Property;
(e) neither such Property, nor if such Property is owned by a Subsidiary, any of
the Borrower’s direct or indirect ownership interest in such Subsidiary, is
subject to (i) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof) or
(ii) any Negative Pledge other than Negative Pledges permitted under Sections
9.2.(b)(ii) and (iii); (f) such Property is free of structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property; (g) any Lessee of more than a majority of the leasable space
in such Property is not more than 120 days past due with respect to any fixed
rental payment obligations under any Lease for such Property; and (h) such
Property has been designated by the Borrower as an “Unencumbered Asset” on
Schedule 6.1.(z) or on an Unencumbered Asset Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 8.3.  Notwithstanding
the immediately preceding sentence, a Property owned by a Foreign Subsidiary
will be considered to be an Unencumbered Asset so long as: (1) such Property is
(i) owned in fee simple (or the legal equivalent in the jurisdiction where such
Property is located) by such Foreign Subsidiary or (ii) leased solely by such
Foreign Subsidiary pursuant to a long-term lease having terms and conditions
reasonably acceptable to the Administrative Agent; (2) all of the issued and
outstanding Equity Interests of such Foreign Subsidiary are legally and
beneficially owned by one or more of the Borrower and Wholly Owned Subsidiaries;
(3) such Foreign Subsidiary has no Indebtedness other than (x) Nonrecourse
Indebtedness and (y) other Indebtedness in an aggregate outstanding principal
amount of less than 2.0% of the value of the assets of such Foreign Subsidiary
(such value to be determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
in a manner acceptable to the Administrative Agent); (4) neither such Property,
nor any interest of such Foreign Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (j) of the definition thereof) or to any Negative Pledge other than
Negative Pledges permitted under Sections 9.2.(b)(ii) and (iii); and (5) such
Property satisfies the requirements set forth in the immediately preceding
clauses (b), (c), (d), (e), (f) and (g).  In addition, a Senior Housing Asset
Pool or the portion thereof comprised of Properties which are individually
Unencumbered Assets shall constitute an Unencumbered Asset for purposes of this
Agreement.

 

“Unencumbered NOI” means, for any given period, the aggregate NOI attributable
to all Unencumbered Assets for such period.

 

(b)                                 The Credit Agreement is hereby further
amended by adding the following definitions in the appropriate alphabetical
location in Section 1.1. thereof:

 

4

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceed 5% of
the consolidated total assets of the Borrower and its Subsidiaries determined
under GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.  The Vertex
Acquisition, if consummated, will be considered a Material Acquisition.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Participant Register” has the meaning given that term in Section 12.6.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

5

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Term Loan Agreement” means that certain Term Loan Agreement to be entered into
on or about May 30, 2014 by and among the Borrower, the lenders party thereto
and Wells Fargo, as administrative agent providing for a term loan facility in
an approximate original aggregate principal amount of $350,000,000.  All
references herein to the “Term Loan Agreement” shall have no effect or meaning
unless and until the Term Loan Agreement has become effective.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Vertex Property” means the Vertex Pharmaceuticals building, a property
developed as an office and laboratory building consisting of approximately
1,132,000 square feet and located at 11 Fan Pier Boulevard and 50 Northern
Avenue, Boston, Massachusetts.

 

“Vertex Acquisition” means the acquisition of the Vertex Property pursuant to
certain Real Estate Purchase and Sale Agreement dated as of February 10, 2014 by
and among Fifty Northern Avenue, LLC and Eleven Fan Pier Boulevard, LLC, as
sellers, and the Borrower, as purchaser.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

(c)                                  The Credit Agreement is hereby further
amended by deleting the definitions of “Equity Issuance”, “Material Subsidiary”,
“Net Proceeds”, “Tangible Net Worth”, “Transfer Authorizer Designation Form” and
“Unfunded Liabilities” from Section 1.1 thereof.

 

(d)                                 The Credit Agreement is hereby further
amended by deleting the third sentence in Section 1.2. thereof.

 

(e)                                  The Credit Agreement is hereby further
amended by replacing the reference to the “Transfer Authorizer Designation Form”
in Section 2.1.(c) thereof with a reference to the “Disbursement Instruction
Agreement”.

 

(f)                                   The Credit Agreement is hereby further
amended by correcting the reference to “Article 5.2.” in Sections 2.2.(c),
2.3.(b) and 4.4.(b) thereof with a reference to “Section 5.2.”.

 

(g)                                  The Credit Agreement is hereby further
amended by adding “except as otherwise provided in Section 3.9.(d)” at the end
of the first sentence in Section 2.2.(j) thereof.

 

(h)                                 The Credit Agreement is hereby further
amended by adding the following new clause (c) to Section 2.7. thereof:

 

(c)                                  No Effect on Derivatives Contracts.  No
prepayment of the Loans pursuant to this Section or otherwise shall affect any
of the Borrower’s obligations under any Derivatives Contract entered into with
respect to any of the Loans.

 

6

--------------------------------------------------------------------------------


 

(i)                                     The Credit Agreement is hereby further
amended by restating the last sentence of Section 2.15. thereof in its entirety
as follows:

 

In connection with any increase in the aggregate amount of the Commitments
pursuant to this Section 2.15., any Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 

(j)                                    The Credit Agreement is hereby further
amended by restating Section 2.16. thereof in its entirety as follows:

 

Section 2.16.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

(k)                                 The Credit Agreement is hereby further
amended by restating Section 3.10. thereof in its entirety as follows:

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Bank.  For purposes of this Section,
the term “Lender” includes the Issuing Bank and the term “Applicable Law”
includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with

 

7

--------------------------------------------------------------------------------


 

Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient (whether directly or pursuant to Section 3.10.(d)(i)) or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent,

 

8

--------------------------------------------------------------------------------


 

shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in the applicable Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 

 

9

--------------------------------------------------------------------------------


 

881(c) of the Internal Revenue Code, (x) a certificate substantially in the form
of Exhibit K-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the

 

10

--------------------------------------------------------------------------------


 

Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will an indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to, or apply for or seek any refund for or on behalf of,
any indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(l)                                     The Credit Agreement is hereby further
amended by restating Section 4.1.(a) thereof in its entirety as follows:

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or the participations in Letters of

 

11

--------------------------------------------------------------------------------


 

Credit or Swingline Loans held by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(m)                             The Credit Agreement is hereby further amended
by restating Section 4.1.(b) thereof in its entirety as follows:

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes), or (ii) imposes or modifies any reserve, special deposit, compulsory
loan insurance charge, or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) imposes on any Lender or the London interbank
market, any other condition, cost or expense (other than Taxes) affecting this
Agreement or the Loans made by such Lender.

 

(n)                                 The Credit Agreement is hereby further
amended by restating Section 4.1.(e) thereof in its entirety as follows:

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, the Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder (and in the case
of a Lender,

 

12

--------------------------------------------------------------------------------


 

to the Administrative Agent); provided, further, that notwithstanding the
foregoing provisions of this Section, the Administrative Agent or a Lender, as
the case may be, shall not be entitled to compensation for any such amount
relating to any period ending more than six months prior to the date that the
Administrative Agent or such Lender, as applicable, first notifies the Borrower
in writing thereof or for any amounts resulting from a change by any Lender of
its Lending Office (other than changes required by Applicable Law).  The
Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of the Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section. 
Determinations by the Administrative Agent, the Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.  The Borrower shall pay the
Administrative Agent, the Issuing Bank and/or any such Lender, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(o)                                 The Credit Agreement is hereby further
amended by restating Section 4.2.(a) thereof in its entirety as follows:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive absent manifest error) that reasonable
and adequate means do not exist for ascertaining LIBOR for such Interest Period,
or the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

 

(p)                                 The Credit Agreement is hereby further
amended by restating Section 4.3. thereof in its entirety as follows:

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that due to a
Regulatory Change it is unlawful for such Lender to honor its obligation to make
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended until such time as such Lender may
again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).

 

(q)                                 The Credit Agreement is hereby further
amended by restating Section 4.5. thereof in its entirety as follows:

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current

 

13

--------------------------------------------------------------------------------


 

Interest Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date as such
Lender or the Administrative Agent, as applicable, may specify to the Borrower
(with a copy to the Administrative Agent, as applicable)) and, unless and until
such Lender or the Administrative Agent, as applicable, gives notice as provided
below that the circumstances specified in Section 4.1., Section 4.2. or
Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

(r)                                    The Credit Agreement is hereby further
amended by adding a period in Section 6.1.(t) thereof at the end of the sentence
ending with the phrase “with respect to such Intellectual Property”.

 

(s)                                   The Credit Agreement is hereby further
amended by adding the following sentence to the end of Section 6.1.(y) thereof:

 

Each of the Borrower, the other Loan Parties and each of the other Subsidiaries
is and will remain in compliance with the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto.

 

(t)                                    The Credit Agreement is hereby further
amended by adding the following sentence to the end of Section 7.8. thereof:

 

The Borrower shall not request any borrowing of any Loans or the issuance of any
Letter of Credit, and the Borrower shall procure that the Borrower, any other
Loan Party and any other Subsidiary and their respective directors, officers and
employees shall not use the proceeds of any Loan or Letter of Credit (x) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable laws, rules and regulations of any

 

14

--------------------------------------------------------------------------------


 

jurisdiction applicable to the Borrower, any Subsidiary or any Affiliate from
time to time concerning or relating to bribery or corruption, or (y) in any
manner that would result in the violation of any economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by OFAC
applicable to any party hereto.

 

(u)                                 The Credit Agreement is hereby further
amended by restating Section 7.12 thereof in its entirety as follows:

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.

 

(v)                                 The Credit Agreement is hereby further
amended by deleting Section 8.4.(k) in its entirety and replacing it with the
following:

 

(k)                                 [Intentionally Omitted];

 

(w)                               The Credit Agreement is hereby further amended
by restating Section 8.4.(n) thereof in its entirety as follows:

 

(n)                                 Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act;

 

(x)                                 The Credit Agreement is hereby further
amended by restating the last three sentences of Section 8.5. thereof in their
entirety as follows:

 

Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(y)                                 The Credit Agreement is hereby further
amended by restating Section 8.7. thereof in its entirety as follows:

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to,

 

15

--------------------------------------------------------------------------------


 

provide promptly upon any such request to such Lender, such Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law.  An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

 

(z)                                  The Credit Agreement is hereby further
amended by restating Section 9.1.(a) thereof in its entirety as follows:

 

(a)                                 Leverage Ratio.  The Borrower shall not
permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period
of more than two consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrower has
not maintained compliance with this subsection (a) in reliance on this proviso
more than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.  For the avoidance of doubt, if necessary
and if the Vertex Acquisition is consummated, the Borrower may rely on this
proviso for the quarter in which the Vertex Acquisition is consummated and the
two consecutive fiscal quarters immediately following such fiscal quarter in
connection with the consummation of the Vertex Acquisition.

 

(aa)                          The Credit Agreement is hereby further amended by
restating Section 9.1.(c) thereof in its entirety as follows:

 

(c)                                  Secured Indebtedness.  The Borrower shall
not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries to (ii) Total Asset Value to be greater than 0.40 to 1.00 at any
time.

 

(bb)                          The Credit Agreement is hereby further amended by
restating Section 9.1.(d) thereof in its entirety as follows:

 

(d)                                 Unencumbered Leverage Ratio.  The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness to (ii) Unencumbered
Asset Value, to be greater than 0.60 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to
1.00, then the Borrower shall be deemed to be in compliance with this
subsection (a) so long as (i) the Borrower completed a Material Acquisition
during the quarter in which such ratio first exceeded 0.60 to 1.00, (ii) such
ratio does not exceed 0.60 to 1.00 for a period of more than two consecutive
fiscal quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (a) in reliance on this proviso more than two times during the
term of this Agreement and (iv) such ratio is not greater than 0.65 to 1.00 at
any time.  For the avoidance of doubt, if necessary and if the Vertex
Acquisition is consummated, the Borrower may rely on this proviso for the
quarter in which the Vertex Acquisition is consummated and the two

 

16

--------------------------------------------------------------------------------


 

consecutive fiscal quarters immediately following such fiscal quarter in
connection with the consummation of the Vertex Acquisition.

 

(cc)                            The Credit Agreement is hereby further amended
by restating Section 9.1.(e) thereof in its entirety as follows:

 

(e)                                  Unencumbered Interest Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Unencumbered NOI to (ii) Unsecured
Debt Service for the Borrower’s fiscal quarter most recently ending, to be less
than 1.75 to 1.00 at any time.

 

(dd)                          The Credit Agreement is hereby further amended by
deleting Section 9.1.(f) in its entirety and replacing it with the following:

 

(f)                                   [Intentionally Omitted.]

 

(ee)                            The Credit Agreement is hereby further amended
by restating Section 9.1.(i) thereof in its entirety as follows:

 

(i)                                     Dividends and Other Restricted
Payments.  Subject to the following sentence, if an Event of Default exists, the
Borrower shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code, and
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.  If an Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.

 

(ff)                              The Credit Agreement is hereby further amended
by restating Section 9.2.(b) in its entirety as follows:

 

(b)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary (other than an Excluded Subsidiary)
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
(A) the Borrower, such Loan Party or such Subsidiary may create, incur, assume,
or permit or suffer to exist without violation of this Agreement and (B) is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; (ii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale or (iii) the Term Loan Agreement.

 

(gg)                            The Credit Agreement is hereby further amended
by restating Section 9.3. thereof in its entirety as follows:

 

17

--------------------------------------------------------------------------------


 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or the Term Loan Agreement or, (ii) with respect to clause
(d), customary provisions restricting assignment of any agreement entered into
by the Borrower, any other Loan Party or any Subsidiary in the ordinary course
of business.  Notwithstanding anything to the contrary in the foregoing, the
restrictions in this Section shall not apply to any provision of any Guaranty
entered into by the Borrower, any other Loan Party or any other Subsidiary
relating to the Indebtedness of any Subsidiary permitted to be incurred
hereunder, which provision subordinates any rights of Borrower, other Loan Party
or any other Subsidiary to payment from such Subsidiary to the payment in full
of such Indebtedness.

 

(hh)                          The Credit Agreement is hereby further amended by
adding the following new subclause (iv) to Section 10.1.(d) thereof and changing
the period at the end of subclause (iii) thereof to “; or”:

 

(iv)                              An Event of Default under and as defined in
the Term Loan Agreement shall occur.

 

(ii)                                  The Credit Agreement is hereby further
amended by restating Section 10.1.(f) thereof in its entirety as follows:

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any other Subsidiary (other than (x) a Guarantor that, together with
all other Guarantors then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately preceding
subsection, does not account for more than $25,000,000 of Total Asset Value, or
(y) a Subsidiary that, together with all other Subsidiaries then subject to a
bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $50,000,000 of Total Asset Value) in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party(including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

18

--------------------------------------------------------------------------------


 

(jj)                                The Credit Agreement is hereby further
amended by restating Section 10.3. thereof in its entirety as follows:

 

Section 10.3.                         Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.

 

(kk)                          The Credit Agreement is hereby further amended by
restating the introductory paragraph of Section 10.5. thereof in its entirety as
follows:

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies pursuant to
Section 12.4.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

 

(ll)                                  The Credit Agreement is hereby further
amended by restating Section 10.8. thereof in its entirety as follows:

 

Section 10.8.                         Rights Cumulative.

 

(a)                                 The rights and remedies of the
Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers under this Agreement, each of the other Loan Documents,
the Fee Letter and Specified Derivatives Contracts shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 12.4. (subject to the terms of Section 

 

19

--------------------------------------------------------------------------------


 

3.3.), or (iv) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (y) in
addition to the matters set forth in clauses (ii) and (iii) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

(mm)                  The Credit Agreement is hereby further amended by
restating Section 11.3. thereof in its entirety as follows:

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved.  Unless a Lender
shall give written notice to the Administrative Agent that it specifically
objects to the requested determination, consent, approval or disapproval
(together with a reasonable written explanation of the reasons behind such
objection) within fifteen (15) Business Days (or such lesser or greater period
as may be specifically required under the express terms of the Loan Documents)
of receipt of such communication, such Lender shall be deemed to have
conclusively provided such requested determination, consent, approval or
disapproval; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.7.(b).

 

(nn)                          The Credit Agreement is hereby further amended by
restating Section 11.4. thereof in its entirety as follows:

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party under any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

20

--------------------------------------------------------------------------------


 

(oo)                          The Credit Agreement is hereby further amended by
restating the last sentence of Section 11.5. thereof in its entirety as follows:

 

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.

 

(pp)                          The Credit Agreement is hereby further amended by
restating the first sentence of Section 11.6. thereof in its entirety as
follows:

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.

 

(qq)                          The Credit Agreement is hereby further amended by
restating Section 11.8. thereof in its entirety as follows:

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent by all of the Lenders
(excluding the Lender then acting as Administrative Agent) and the Borrower upon
30 days’ prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30

 

21

--------------------------------------------------------------------------------


 

days after the current Administrative Agent’s giving of notice of resignation or
giving of notice of removal of the Administrative Agent, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee; provided that
if the Administrative Agent shall notify the Borrower and the Lenders and the
Issuing Bank that no Lender has accepted such appointment, then such resignation
or removal shall nonetheless become effective in accordance with such notice and
(1) the Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or the Issuing Bank were itself
the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by an Administrative
Agent shall also constitute the resignation as the Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of the Issuing Bank and the Swingline Lender
hereunder and under the other Loan Documents and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for all Letters of Credit issued
by the Resigning Lender as Issuing Bank outstanding at the time of such
succession (which letters of credit issued in substitutions shall be deemed to
be Letters of Credit issued hereunder) or make other arrangements satisfactory
to the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit.  After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

(rr)                                The Credit Agreement is hereby further
amended by replacing the notice address set forth for the Administrative Agent
in Section 12.1. thereof with the following:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04F

Attn:  Clifton A. Ashe

Telecopier:                                    (866) 600-0942

Telephone:                                   (704) 383-6756

 

22

--------------------------------------------------------------------------------


 

(ss)                              The Credit Agreement is hereby further amended
by deleting Section 12.3. thereof in its entirety and replacing it with the
following:

 

Section 12.3.                         [Intentionally Omitted].

 

(tt)                                The Credit Agreement is hereby further
amended by adding the following sentence at the end of Section 12.4. thereof:

 

Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

(uu)                          The Credit Agreement is hereby further amended by
restating Section 12.5.(b) thereof in its entirety as follows:

 

(b)                                 THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH

 

23

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL
NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(vv)                          The Credit Agreement is hereby further amended by
restating Section 12.6.(b)(iv) thereof in its entirety as follows:

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(ww)                      The Credit Agreement is hereby further amended by
restating Section 12.6.(b)(v) thereof in its entirety as follows:

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(xx)                          The Credit Agreement is hereby further amended by
adding the following new subclause (vii) to Section 12.6.(b) thereof:

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to such assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable amount of the Loan previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become

 

24

--------------------------------------------------------------------------------


 

effective under Applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

(yy)                          The Credit Agreement is hereby further amended by
restating the concluding paragraph of Section 12.6.(b) thereof in its entirety
as follows:

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2., and 12.10.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(zz)                            The Credit Agreement is hereby further amended
by restating Section 12.6.(c) thereof in its entirety as follows:

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated rates) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(aaa)                   The Credit Agreement is hereby further amended by
restating Section 12.6.(d) thereof in its entirety as follows:

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Swingline Lender, the
Issuing Bank, any other Lender or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under

 

25

--------------------------------------------------------------------------------


 

this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document that (w) increases
such Lender’s Commitment or reduces the principal of any such Lender’s Loan, in
each case, in which such Participant has a participation, (x) extends the date
fixed for the payment of principal on the Loans or portions thereof owing to
such Lender, (y) reduces the rate at which interest is payable thereon or
(z) releases any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 7.13.(b), in each case, as applicable to that portion of
such Lender’s rights and/or obligations that are subject to the participation. 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.4. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

26

--------------------------------------------------------------------------------


 

(bbb)                   The Credit Agreement is hereby further amended by
deleting Section 12.6.(e) thereof in its entirety and replacing it with the
following:

 

(e)                                  [Intentionally Omitted.]

 

(ccc)                      The Credit Agreement is hereby further amended by
adding the following new clause (h) to Section 12.6. thereof:

 

(h)                                 USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender or Issuing Bank that is organized under the
laws of a jurisdiction outside of the United States of America becoming a party
hereto, the Administrative Agent may request, and such Lender or Issuing Bank
shall provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

(ddd)                   The Credit Agreement is hereby further amended by adding
the following sentence to the end of Section 12.9. thereof:

 

No Indemnified Party (as defined in Section 12.10.) shall be liable to the
Borrower or any other Loan Party for any damages arising from the use by others
of Information or other materials obtained by electronic transmission, except to
the extent resulting from the gross negligence or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

 

(eee)                      The Credit Agreement is hereby further amended by
restating Section 12.18. thereof in its entirety as follows:

 

Section 12.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency.  There are no oral agreements among
the parties hereto.

 

(fff)                         The Credit Agreement is hereby further amended by
replacing Exhibit I attached thereto with Exhibit I attached hereto.

 

(ggg)                      The Credit Agreement is hereby further amended by
adding Exhibits K-1 through K-4 attached hereto.

 

27

--------------------------------------------------------------------------------


 

Section 2.  Conditions Precedent.  This Amendment shall be effective as of the
date (the “Second Amendment Effective Date”) of receipt by the Administrative
Agent of each of the following, each in form and substance satisfactory to the
Administrative Agent:

 

(a)                                 A counterpart of this Amendment duly
executed by the Borrower, the Administrative Agent and the Requisite Lenders;

 

(b)                                 An opinion of Sullivan & Worcester LLP, and
an opinion of Venable LLP, special Maryland counsel, in each case, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent,
the Issuing Bank and the Lenders and covering such matters as the Administrative
Agent may reasonably request;

 

(c)                                  A Disbursement Instruction Agreement
effective as of the Second Amendment Effective Date;

 

(d)                                 Evidence that all fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders in connection with this Amendment have been paid; and

 

(e)                                  Such other documents, instruments and
agreements as the Administrative Agent may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan Party
other than in favor of the Administrative Agent for its benefit and the benefit
of the Lenders and the Issuing Bank.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

 

28

--------------------------------------------------------------------------------


 

Section 5.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.  This Amendment is a Loan Document.

 

Section 7.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendments contained herein shall be deemed to
have prospective application only from the date as of which this Amendment is
dated.  The Credit Agreement is hereby ratified and confirmed in all respects. 
Nothing in this Amendment shall limit, impair or constitute a waiver of the
rights, powers or remedies available to the Administrative Agent or the Lenders
under the Credit Agreement or any other Loan Document.

 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement as amended by this Amendment.

 

[Signatures on Next Page]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Name: Richard A. Doyle

 

 

Title: Treasurer and Chief Financial Officer

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name: D. Bryan Gregory

 

 

Title: Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name: John C. Rowland

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name: S. Kent Gorman

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name: Michael R. Mellott

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

 

Name: John R. Roach, Jr.

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name: Casey L. Stevenson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ William G. Karl.

 

 

Name: William G. Karl

 

 

Title: Executive Officer

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name: Raymond Ventura

 

 

Title: Deputy General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

TAIWAN COOPERATIVE BANK

 

SEATTLE BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ming Chih Chen

 

 

Name: MING CHIH CHEN

 

 

Title: SVP & GENERAL MANAGER

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD. LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ YiMing Ko

 

 

Name: YiMing Ko

 

 

Title: VP & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Angela Chen

 

 

Name: ANGELA CHEN

 

 

Title: VP & DGM

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

FIRST TENNESSEE BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Greg Cullum

 

 

Name: Greg Cullum

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

JEFFERIES FINANCE LLC, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name: Jennifer Anderson

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

CTBC BANK CO., LTD. NEW YORK BRANCH,

 

PREVIOUSLY KNOWN AS CHINATRUST COMMERCIAL

 

BANK NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ralph Wu

 

 

Name: Ralph Wu

 

 

Title: SVP & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Jason Lee

 

 

Name: Jason Lee

 

 

Title: Vice President & General Manager

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Disbursement Instruction Agreement

 

[Attached]

 

--------------------------------------------------------------------------------


 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  SENIOR HOUSING PROPERTIES TRUST

 

Administrative Agent:  Wells Fargo Bank, National Association, as Administrative
Agent for itself and on behalf of the Lenders party to the Credit Agreement
defined below

 

Loan:  Loan number 1004780 made pursuant to that certain Credit Agreement dated
as of June 24, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, “Credit Agreement”) by and among Borrower, the Lenders party
thereto, Administrative Agent, and the other parties thereto.

 

Effective Date:  INSERT DATE

 

Check applicable box:

 

o            New – This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement – This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds; and

(2)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.3.(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many parties as needed; wire instructions for each
Receiving Party must be attached as the Subsequent Disbursement Exhibit)

 

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Subsequent Disbursement
Authorizers.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. 
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation.  Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.  IN NO EVENT WILL ADMINISTRATIVE
AGENT, ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT

TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 24, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Senior Housing Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (“Administrative Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                      , 20   

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 24, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Senior Housing Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (“Administrative Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                      , 20   

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 24, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Senior Housing Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (“Administrative Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                      , 20   

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 24, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Senior Housing Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (“Administrative Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                      , 20   

 

 

--------------------------------------------------------------------------------